Case 1:20-cv-06159-AMD-MMH Document 12 Filed 07/12/21 Page 1 of 2 PageID #: 101




                              SILVERMAN SHIN & BYRNE PLLC                               New Jersey
                                      WALL STREET PLAZA                               19 Engle Street
                                        88 PINE STREET                               Tenafly, NJ 07670
                                           22ND FLOOR                                  201.567.4969
                                       New York, NY 10005
                                           212.779.8600
                                      Facsimile 212.779.8858

                                                            July 12, 2021

 VIA ECF
 Magistrate Judge Marcia M. Henry
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Courtroom 504N
 Brooklyn, NY 11201

          Re:   Navigator Business Services LLC v. Chen, et ano.
                EDNY Case No. 20-cv-6159 (AMD) (CLP)

 Dear Judge Henry:
         We represent Plaintiff Navigator Business Services LLC in the above-referenced action,
 which action was previously assigned to Chief Magistrate Judge Cheryl L. Pollak and recently
 reassigned to Your Honor. We write pursuant to Rule V. B. 1. of Your Honor’s Individual Rules
 of Practice, to respectfully request Your Honor’s consent to a proposed briefing schedule for
 Plaintiff’s intended motion to strike Defendants’ Answer should Defendants fail to fully comply
 with all overdue discovery by a date to be set by the Court.
        Pursuant to the discovery schedule set by this Court on April 2, 2021, Defendants’
 responses to Plaintiff’s document demands and interrogatories were due by June 4, 2021. We
 wrote to Defendants’ counsel on June 7, 2021 requesting that Defendants promptly provide their
 past due discovery responses. Having received no response, on June 18, 2021 we wrote again to
 Defendants’ counsel, reiterating Plaintiff’s request for Defendants’ outstanding discovery.
 Defendants’ counsel replied that he would “try” to provide Defendants’ responses that week;
 however, no responses were provided. By email on July 7, 2021, we asked Defendants’ counsel
 for his consent to a proposed briefing schedule for Plaintiff’s anticipated motion to compel
 Defendants’ discovery responses. Instead of addressing this request, their counsel responded that
 he would “try” to provide Defendants’ responses by July 8, 2021. On the evening of July 8, we
 advised him that we expected either Defendants’ overdue responses and responsive documents
 by the end of the week, or a response to our proposed briefing schedule. To date, Defendants’
 counsel has not responded or provided Defendants’ discovery responses or documents.
       On July 7, 2021, my associate, Bonnie Espino, Esq., called Defendants’ counsel and left a
 message with his office, but she has not received a return call.



 572264
Case 1:20-cv-06159-AMD-MMH Document 12 Filed 07/12/21 Page 2 of 2 PageID #: 102




                              SILVERMAN SHIN & BYRNE PLLC

         Our efforts to obtain Defendants’ outstanding discovery responses, engage in a telephonic
 meet and confer, or reach agreement with Defendants’ counsel on a proposed briefing schedule
 have not been fruitful. As a result of the foregoing, Plaintiff intends to file a motion to strike
 Defendants’ Answer unless Defendants fully comply with all overdue discovery obligations by a
 date to be set by the Court, for which we propose the following schedule:

            •   Plaintiff shall serve its motion within 2 weeks following Your Honor’s consent to
                this proposed briefing schedule;
            •   Opposition papers shall be filed within 7 days of service of the motion;
            •   Reply papers shall be filed within 2 days of service of opposition.
         Should Your Honor wish to discuss any of the foregoing, I respectfully note that I am
 currently engaged in an arbitration proceeding before the American Arbitration Association
 expected to conclude at the end of next week. I will be available during this period on July 16
 and July 23, 2021, when arbitration sessions will not be held, and generally thereafter.
                                                             Respectfully,
                                                             /s/ Donald F. Schneider


 cc: Bill Zou, Esq. (via ECF)
    Bonnie D. Espino, Esq. (via ECF)




 556602
